Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
	In claim 19, line 12, delete “he”, and substitute thereof –the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While prior art, such as JP 11152062 and EP 1041109, teach polyamide compositions containing glass fibers in automobile applications, none of the prior art was found to teach or sufficient suggest with sufficient specificity, the present motor vehicle component comprising 100 parts by mass of nylon-6,6; with 30 to 160 parts by mass of hydrolysis resistant (HR) E-glass fiber having an average diameter of 10 +/- 0.5 pm, and an average length of 3 to 4.5 mm; and 0.03 to 0.2 parts by mass of at least one metal compound of the metals Cu, Fe, Ce or Mn;
	wherein the HR E-glass fibres are injection-moulded with the nylon-6,6 to give flat specimens according to DIN EN ISO 180 1-U of nominal size 80 mm • 10 mm • 4 mm, and, after storage in an autoclave at 130°C/about 2 bar for 1000 h, in a 1:1 mixture of water and ethylene glycol, has an Izod impact resistance of at least 12 kJ/m2 determined according to ISO180-1U at 23 +/- 2°C.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE